Holderman, J. This matter comes before the Court as a result of a claim brought by Claimant, a resident of Stateville Correctional Center, for the loss of a trial transcript when the toilet in his cell overflowed. On October 16, 1984, at approximately 8:00 a.m., Claimant states he left his cell in cell house B-East to go to work. He had no cellmate. He states his cell was in order when he left. On the day in question, between 1:30 and 2:00 p.m., he was notified to return to his cell because it was flooded. Sewage had come up out of the toilet bowl, water had run onto the floor of the cell and was one to two inches deep, and water had run out of the cell and flooded half the gallery. Claimant testified he had not left the cell with water running in the toilet bowl. Claimant testified all the property he had stored on the floor beneath his bunk was ruined by the sewage, the principal loss being his trial transcript of 1,574 pages. A letter from a clerk of the circuit court of Cook County to Claimant states the cost of replacing this transcript would .be $2,046.00. A copy of said letter was attached to the commissioner’s report. Respondent called as a witness one Robert Oliver, a case work supervisor, who saw the flooding, called Claimant to return to his cell, and called for a plumber. He testified the flooding could have been caused by a pipe behind the toilet or could have been sabotage by other inmates. Claimant testified he had no cellmate and that when he left the cell water was not running in the toilet bowl. Respondent offered no proof of inmates sabotaging the plumbing system. It is the opinion of the Court that Claimant’s loss was occasioned by the facilities of Respondent and their failure to maintain their equipment. Award is hereby entered in favor of Claimant in the amount of $2,046.00. LAW ENFORCEMENT OFFICERS, CIVIL DEFENSE WORKERS, CIVIL AIR PATROL MEMBERS, PARAMEDICS AND FIREMEN COMPENSATION ACT Where a claim for compensation filed pursuant to the Law Enforcement Officers, Civil Defense Workers, Civil Air Patrol Members, Paramedics and Firemen Compensation Act (Ill. Rev. Stat., ch. 48, par. 281 et seq.), within one year of the date of death of a person covered by said Act, is made and it is determined by investigation of the Attorney General of Illinois as affirmed by the Court of Claims, or by the Court of Claims following a hearing, that a person covered by the Act was killed in the line of duty, compensation in the amount of $20,000.00 or $50,000.00 if such death occurred on or after July 1, 1983, shall be paid to the designated beneficiary of said person or, if none was designated or surviving, then to such relative(s) as set forth in the Act. The following reported opinions include all such claims resolved during fiscal year 1986.